Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered December 9, 1985, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, having observed a larceny while it was in progress and having assisted the perpetrator' to complete that larceny, is liable as an accomplice to the larceny (see, People v Robinson, 60 NY2d 982, 984). Moreover, the jury could reasonably have inferred from the defendant’s act of raising a nightstick in a threatening manner, after the principal took the property from the victim, that the defendant possessed the requisite mental culpability for the crime charged (see, People v Barnes, 50 NY2d 375, 381; People v Bracey, 41 NY2d 296, 301; Penal Law § 20.00).
The defendant’s remaining contention is unpreserved for review (see, People v Whalen, 59 NY2d 273, 279-280; People v Thomas, 50 NY2d 467), and is, in any case, without merit (see, People v Barnes, supra, at 380). Lawrence, J. P., Eiber, Sullivan and Harwood, JJ., concur.